Name: Council Decision (EU) 2015/2020 of 26 October 2015 delegating to the Secretary-General of the Council the power to issue laissez-passer to members, officials and other servants of the European Council and of the Council, as well as to special applicants provided for in Annex II to Regulation (EU) No 1417/2013, and repealing Decision 2005/682/EC, Euratom
 Type: Decision
 Subject Matter: international law;  executive power and public service;  EU institutions and European civil service
 Date Published: 2015-11-12

 12.11.2015 EN Official Journal of the European Union L 295/42 COUNCIL DECISION (EU) 2015/2020 of 26 October 2015 delegating to the Secretary-General of the Council the power to issue laissez-passer to members, officials and other servants of the European Council and of the Council, as well as to special applicants provided for in Annex II to Regulation (EU) No 1417/2013, and repealing Decision 2005/682/EC, Euratom THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the second subparagraph of Article 240(2) thereof, Having regard to Protocol No 7 on the privileges and immunities of the European Union, annexed to the Treaty on European Union, the Treaty on the Functioning of the European Union and the Treaty establishing the European Atomic Energy Community, and in particular the first paragraph of Article 6 thereof, Whereas: (1) Pursuant to Articles 235(4) and the first subparagraph of 240(2) TFEU, both the European Council and the Council of the European Union are to be assisted by the General Secretariat of the Council. (2) Pursuant to the first paragraph of Article 6 of Protocol No 7, it is for the President of the European Council and the President of the Council to issue laissez-passer to members of their institutions, and to officials and other servants of their institutions in accordance with the conditions laid down in the Staff Regulations of Officials and the Conditions of Employment of Other Servants of the European Union, laid down in Council Regulation (EEC, Euratom, ECSC) No 259/68 (1). (3) Council Regulation (EU) No 1417/2013 (2) sets out the form, scope and conditions for issuing a laissez-passer to members of the institutions of the Union, to officials and other servants of the Union, and to special applicants as provided for in Annex II thereto. (4) Pursuant to Article 1(1) of Regulation (EU) No 1417/2013, the laissez-passer may be issued to special applicants, pursuant to Annex II to that Regulation, solely in the interest of the Union, in exceptional cases and upon due motivation. (5) The President of the European Council and the President of the Council should delegate their respective powers to the Secretary-General of the Council. (6) Council Decision 2005/682/EC, Euratom (3) should be repealed, HAS ADOPTED THIS DECISION: Article 1 The powers conferred on the President of the European Council and on the President of the Council by the first paragraph of Article 6 of Protocol No 7 for the issuing of laissez-passer to members of their institutions, to officials and other servants of the European Council and of the Council, as well as to special applicants provided for in Annex II to Regulation (EU) No 1417/2013, shall be exercised by the Secretary-General of the Council. The Secretary-General shall be authorised to delegate those powers to the Director-General of Administration. Article 2 Decision 2005/682/EC, Euratom is repealed. Article 3 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Luxembourg, 26 October 2015. For the Council The President C. DIESCHBOURG (1) Regulation (EEC, Euratom, ECSC) No 259/68 of the Council of 29 February 1968 laying down the Staff Regulations of Officials and the Conditions of Employment of Other Servants of the European Communities and instituting special measures temporarily applicable to officials of the Commission (OJ L 56, 4.3.1968, p. 1). (2) Council Regulation (EU) No 1417/2013 of 17 December 2013 laying down the form of the laissez-passer issued by the European Union (OJ L 353, 28.12.2013, p. 26). (3) Council Decision 2005/682/EC, Euratom of 20 September 2005 delegating to the Deputy Secretary-General the power to issue laissez-passer to officials of the General Secretariat of the Council (OJ L 258, 4.10.2005, p. 4).